DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 12, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lio et al. (US 20150036935 A1)(Lio).
Regarding claim 1, Lio discloses a computer-implemented method of performing inference, comprising:
	receiving, by a first input processor, first input data derived from a first feature of an object;
	[0053] In step S301, the candidate object detection unit 110 sets classification target points (measurement area(s)) in the input image 3101 including the detection target object. While preferably, all the pixels on the input image are set as the classification target points, sampling may be performed to reduce the calculation amount. The classification target point may be an area including a plurality of pixels.
	generating, by the first input processor, a first input representation indicating a combination of the first feature and first potential locations on the first candidates of the object associated with the first feature;
	[0058] In step S303, voting processing (estimation) is performed. Specifically, each classification target point casts a vote for the orientation information to the offset position contained in the learning images classified in the leaves in each classification tree.
	[0059] The learning image included in the leaf of each classification tree contains the orientation information of the detection target object and the offset information of the detection target object from the reference position included in an image to which each partial image belongs.
	determining, by a location processor, a first candidate-location representation from the first input representation, the first candidate-location representation indicating the first candidates and the first potential locations on the first candidates, and the first candidate-location representation being an activation state of a first subset of data elements in the location processor; 
and
	[0050] As described above, some leaves store a plurality of learning images, and some leaves store no learning image. All the partial images are classified in leaves in the T classification trees to create the set of classification trees. A learning dictionary 3102 includes coordinate information of the reference point used for comparison in each node in each classification tree and a set of learning image information stored in each leaf.
	[0066] In step S304, the candidate object detection unit 110 counts the vote for each pixel in the input image, and determines the pixel with the largest number of votes as the detection position of the detection candidate object, and determines the orientation information having received votes as the orientation of the detection target object. Then, the candidate object detection unit 110 outputs the information on the position and orientation of the detection candidate object.
	determining the object based at least on the first candidate-location representation.
	[0066] In step S304, the candidate object detection unit 110 counts the vote for each pixel in the input image, and determines the pixel with the largest number of votes as the detection position of the detection candidate object, and determines the orientation information having received votes as the orientation of the detection target object. Then, the candidate object detection unit 110 outputs the information on the position and orientation of the detection candidate object.
see also Figs 5, 8 and 11

	Regarding claim 2, Lio discloses the method of claim 1, further comprising:
	receiving, by the first input processor, second input data derived from a second feature of the same object, subsequent to receiving the first input data;
	see Figs 5, 8 and 11 show the same process mentioned above repeatedly
steps 501-503 and steps 1101 and 1102


	generating, by the first input processor, a second input representation indicating a combination of the second feature and second potential locations on second candidates of the object associated with the second feature, the second candidates being a subset of the first candidates;
	[0058] In step S303, voting processing (estimation) is performed. Specifically, each classification target point casts a vote for the orientation information to the offset position contained in the learning images classified in the leaves in each classification tree.
	[0059] The learning image included in the leaf of each classification tree contains the orientation information of the detection target object and the offset information of the detection target object from the reference position included in an image to which each partial image belongs.
	determining, by the location processor, a second candidate-location representation from the second input representation, the second candidate-location representation indicating the second candidates and the second potential locations on the second candidates; and 
	[0066] In step S304, the candidate object detection unit 110 counts the vote for each pixel in the input image, and determines the pixel with the largest number of votes as the detection position of the detection candidate object, and determines the orientation information having received votes as the orientation of the detection target object. Then, the candidate object detection unit 110 outputs the information on the position and orientation of the detection candidate object.
	determining the object based at least on the second candidate-location representation.
	[0066] In step S304, the candidate object detection unit 110 counts the vote for each pixel in the input image, and determines the pixel with the largest number of votes as the detection position of the detection candidate object, and determines the orientation information having received votes as the orientation of the detection target object. Then, the candidate object detection unit 110 outputs the information on the position and orientation of the detection candidate object.

	Regarding claim 3, Lio discloses the computer-implemented method of claim 2, further comprising generating, by the location processor, location signals representing a prediction on the second input representation based on the first candidate-location representation, wherein the second input representation is generated by the first input processor based further on the location signals. 
	see Figs 5, 8 and 11 show the same process mentioned above repeatedly
steps 501-503 and steps 1101 and 1102
[0071] The candidate object detection unit 110 outputs the position and orientation of the detection candidate object, based on the voting by each classification target point. In such a method, when a detection candidate object is partially occluded and thus no vote is received from classification target points in the occluded area, the detection candidate object might be detected if a large amount of votes is obtained from other classification target points.

	Regarding claim 5, Lio discloses the computer-implemented method of claim 1, further comprising: receiving, by the first input processor, training input data derived from the first feature on a particular location on the object;
	[0058] In step S303, voting processing (estimation) is performed. Specifically, each classification target point casts a vote for the orientation information to the offset position contained in the learning images classified in the leaves in each classification tree.
	[0059] The learning image included in the leaf of each classification tree contains the orientation information of the detection target object and the offset information of the detection target object from the reference position included in an image to which each partial image belongs.
	generating, by the location processor, a candidate-location representation indicating the object and the particular location on the object;
	[0058] In step S303, voting processing (estimation) is performed. Specifically, each classification target point casts a vote for the orientation information to the offset position contained in the learning images classified in the leaves in each classification tree.
	[0059] The learning image included in the leaf of each classification tree contains the orientation information of the detection target object and the offset information of the detection target object from the reference position included in an image to which each partial image belongs.
	generating, by the first input processor, a training input representation indicating a combination of the first feature and the particular location on the object associated with the first feature; and
	[0066] In step S304, the candidate object detection unit 110 counts the vote for each pixel in the input image, and determines the pixel with the largest number of votes as the detection position of the detection candidate object, and determines the orientation information having received votes as the orientation of the detection target object. Then, the candidate object detection unit 110 outputs the information on the position and orientation of the detection candidate object.
	associating the training input representation with the candidate-location representation.
	[0066] In step S304, the candidate object detection unit 110 counts the vote for each pixel in the input image, and determines the pixel with the largest number of votes as the detection position of the detection candidate object, and determines the orientation information having received votes as the orientation of the detection target object. Then, the candidate object detection unit 110 outputs the information on the position and orientation of the detection candidate object.
	
	Regarding claim 7, Lio discloses the computer-implemented method of claim 1, wherein the first input representation is an activation state of a first subset of data elements in the first input processor provided to the location processor for generating the first candidate-location representation.
[0050] As described above, some leaves store a plurality of learning images, and some leaves store no learning image. All the partial images are classified in leaves in the T classification trees to create the set of classification trees. A learning dictionary 3102 includes coordinate information of the reference point used for comparison in each node in each classification tree and a set of learning image information stored in each leaf.

	Regarding claim 12, Lio discloses the computer-implemented method of claim 1, wherein the first input data is generated by a sensor detecting properties of the object.
	[003] foe captured image obtained by a capturing device like a camera.

	Regarding claim 14, Lio discloses the computer-implemented method of claim 1, further comprising: receiving, by a second input processor, a second input data derived from a second feature by another sensor;
	see Figs 5, 8 and 11 show the same process mentioned above repeatedly
steps 501-503 and steps 1101 and 1102
	[0071] The candidate object detection unit 110 outputs the position and orientation of the detection candidate object, based on the voting by each classification target point. In such a method, when a detection candidate object is partially occluded and thus no vote is received from classification target points in the occluded area, the detection candidate object might be detected if a large amount of votes is obtained from other classification target points.
	generating, by the second input processor, a second input representation indicating a combination of the second feature and second potential locations on second candidates of the object associated with the second feature; and
	[0058] In step S303, voting processing (estimation) is performed. Specifically, each classification target point casts a vote for the orientation information to the offset position contained in the learning images classified in the leaves in each classification tree.
	[0059] The learning image included in the leaf of each classification tree contains the orientation information of the detection target object and the offset information of the detection target object from the reference position included in an image to which each partial image belongs.
	determining, by the location processor, a second candidate-location representation from the second input representation, the second candidate-location representation indicating the second candidates and the second potential locations on the second candidates.
	[0050] As described above, some leaves store a plurality of learning images, and some leaves store no learning image. All the partial images are classified in leaves in the T classification trees to create the set of classification trees. A learning dictionary 3102 includes coordinate information of the reference point used for comparison in each node in each classification tree and a set of learning image information stored in each leaf.
	[0066] In step S304, the candidate object detection unit 110 counts the vote for each pixel in the input image, and determines the pixel with the largest number of votes as the detection position of the detection candidate object, and determines the orientation information having received votes as the orientation of the detection target object. Then, the candidate object detection unit 110 outputs the information on the position and orientation of the detection candidate object.
	
	Regarding claim 17, Lio discloses a computer-implemented method of performing inference, comprising:
	receiving, by a plurality of input processors, input data associated with features at different locations of an object;
	[0053] In step S301, the candidate object detection unit 110 sets classification target points (measurement area(s)) in the input image 3101 including the detection target object. While preferably, all the pixels on the input image are set as the classification target points, sampling may be performed to reduce the calculation amount. The classification target point may be an area including a plurality of pixels.
	generating, by the plurality of input processors, a plurality of input representations, each input representation indicating a combination of a feature and potential locations of the feature on candidates of the object;
	[0058] In step S303, voting processing (estimation) is performed. Specifically, each classification target point casts a vote for the orientation information to the offset position contained in the learning images classified in the leaves in each classification tree.
	[0059] The learning image included in the leaf of each classification tree contains the orientation information of the detection target object and the offset information of the detection target object from the reference position included in an image to which each partial image belongs.
	determining, by a location processor, a plurality of first candidate-location representations, each first candidate-location indicating the candidates and the potential locations on the candidates associated with each of the input representations, wherein each of the first candidate-location representations is an activation state of a corresponding first subset of data elements in the location processor;
	[0050] As described above, some leaves store a plurality of learning images, and some leaves store no learning image. All the partial images are classified in leaves in the T classification trees to create the set of classification trees. A learning dictionary 3102 includes coordinate information of the reference point used for comparison in each node in each classification tree and a set of learning image information stored in each leaf.
	generating, by the location processor, a plurality of second candidate-location representations selected from the first candidate-location representations that are consistent with relative relationships between the different locations of the object, wherein each of the second candidate-location representations is an activation state of a corresponding second subset of the data elements in the location processor; and
	[0053] In step S301, the candidate object detection unit 110 sets classification target points (measurement area(s)) in the input image 3101 including the detection target object. While preferably, all the pixels on the input image are set as the classification target points, sampling may be performed to reduce the calculation amount. The classification target point may be an area including a plurality of pixels.
	determining the object based at least on the plurality of second candidate-location representations.
	[0053] In step S301, the candidate object detection unit 110 sets classification target points (measurement area(s)) in the input image 3101 including the detection target object. While preferably, all the pixels on the input image are set as the classification target points, sampling may be performed to reduce the calculation amount. The classification target point may be an area including a plurality of pixels.
	
	Regarding claim 18, Lio discloses the computer-implemented method of claim 17, wherein the input data is generated by a plurality of sensors to detect the features at the different locations.
	[0053] In step S301, the candidate object detection unit 110 sets classification target points (measurement area(s)) in the input image 3101 including the detection target object. While preferably, all the pixels on the input image are set as the classification target points, sampling may be performed to reduce the calculation amount. The classification target point may be an area including a plurality of pixels.

	
	Regarding claim 20, Lio discloses a computing device, comprising:
	a first input processor configured to: 
	receive first input data derived from a first feature of an object;
[0053] In step S301, the candidate object detection unit 110 sets classification target points (measurement area(s)) in the input image 3101 including the detection target object. While preferably, all the pixels on the input image are set as the classification target points, sampling may be performed to reduce the calculation amount. The classification target point may be an area including a plurality of pixels.
	and generate a first input representation indicating a combination of the first feature and first potential locations on the first candidates of the object associated with the first feature; 
	[0058] In step S303, voting processing (estimation) is performed. Specifically, each classification target point casts a vote for the orientation information to the offset position contained in the learning images classified in the leaves in each classification tree.
	[0059] The learning image included in the leaf of each classification tree contains the orientation information of the detection target object and the offset information of the detection target object from the reference position included in an image to which each partial image belongs.
	a location processor configured to: 
	determine a first candidate-location representation from the first input representation, the first candidate-location representation indicating the first candidates and the first potential locations on the first candidates, and the first candidate-location representation being an activation state of a first subset of data elements in the location processor; and an output generator configured to: 
	[0050] As described above, some leaves store a plurality of learning images, and some leaves store no learning image. All the partial images are classified in leaves in the T classification trees to create the set of classification trees. A learning dictionary 3102 includes coordinate information of the reference point used for comparison in each node in each classification tree and a set of learning image information stored in each leaf.
	[0066] In step S304, the candidate object detection unit 110 counts the vote for each pixel in the input image, and determines the pixel with the largest number of votes as the detection position of the detection candidate object, and determines the orientation information having received votes as the orientation of the detection target object. Then, the candidate object detection unit 110 outputs the information on the position and orientation of the detection candidate object.
	determine the object based at least on the first candidate-location representation. 
	[0050] As described above, some leaves store a plurality of learning images, and some leaves store no learning image. All the partial images are classified in leaves in the T classification trees to create the set of classification trees. A learning dictionary 3102 includes coordinate information of the reference point used for comparison in each node in each classification tree and a set of learning image information stored in each leaf.
	[0066] In step S304, the candidate object detection unit 110 counts the vote for each pixel in the input image, and determines the pixel with the largest number of votes as the detection position of the detection candidate object, and determines the orientation information having received votes as the orientation of the detection target object. Then, the candidate object detection unit 110 outputs the information on the position and orientation of the detection candidate object.

Allowable Subject Matter
Claims  4, 6, 8-11, 13, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422